 1 ORRICK, HERRINGTON & SUTCLIFFE LLP              KRONENBERGER ROSENFELD, LLP
   AMY K. VAN ZANT (SBN 197426)                    KARL S. KRONENBERGER (SBN 226112)
 2 avanzant@orrick.com                             karl@KRInternetLaw.com
   JASON K. YU (SBN 274215)                        JEFFREY M. ROSENFELD (SBN 222187)
 3 jasonyu@orrick.com                              jeff@KRInternetLaw.com
   TAMMY SU (SBN 329652)                           LIANA W. CHEN (SBN 296965)
 4 tsu@orrick.com                                  liana@KRInternetLaw.com
   1000 Marsh Road                                 RUBEN PEÑA (SBN 328106)
 5 Menlo Park, CA 94025-1015                       ruben@KRInternetLaw.com
   Telephone:   (650) 614 7400                     150 Post Street, Suite 520
 6 Facsimile:   (650) 614 7401                     San Francisco, CA 94108
                                                   Telephone: (415) 955 1155
 7 Attorneys for Plaintiff                         Facsimile: (415) 955 1158
   TRADESHIFT, INC.
 8                                                 Attorneys for Defendant
                                                   BUYERQUEST, INC.
 9
10
                                    UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12

13
     TRADESHIFT, INC., a Delaware corporation,      Case No. 3:20-cv-1294-RS
14
                       Plaintiff,                   JOINT CASE MANAGEMENT
15                                                  STATEMENT AND RULE 26(f)
            v.                                      REPORT
16
     BUYERQUEST, INC., an Ohio corporation,         Date:     June 4, 2020
17                                                  Time:     10 a.m.
                       Defendant.                   Place:    San Jose Courthouse,
18                                                            Courtroom 3 – 17th Floor
                                                    Judge:    Honorable Richard Seeborg
19
20

21

22

23

24

25

26

27

28
                                                               JOINT CASE MANAGEMENT STATEMENT
                                                                           AND RULE 26(F) REPORT
                                                                         CASE NO. 3:20-CV-1294-RS
 1          Tradeshift, Inc. (“Tradeshift”) and BuyerQuest, Inc. (“BuyerQuest”) submit this Joint

 2   Case Management Statement and Rule 26(f) Report (“CMS”) under the Federal Rules of Civil

 3   Procedure, Civil Local Rule 16-9, the Standing Order for all Judges of the Northern District of

 4   California dated November 1, 2018, and the Clerk’s Notice setting the case management

 5   conference in the above-captioned action (the “Action”), in advance of the June 4, 2020 Initial

 6   Case Management Conference.

 7   1.     JURISDICTION AND SEVICE
 8          The Court has federal subject matter jurisdiction in this Action under 28 U.S.C. § 1332

 9   because there is complete diversity of citizenship among the parties and the amount in
10   controversy exceeds $75,000. There are no known issues with personal jurisdiction or venue and

11   all parties have been served.

12   2.     FACTS
13          Tradeshift’s Contentions

14          In June 2019, Tradeshift and BuyerQuest entered into a set of agreements governing their

15   relationship. One of the agreements memorialized Tradeshift’s role generally as a reseller of

16   BuyerQuest’s services and software. Another agreement (the “Reseller Order Form”) specifically

17   addressed the parties’ roles with respect to a particular project for J.M. Smucker (“Smucker”).

18   The Reseller Order Form stated that BuyerQuest would provide Tradeshift with BuyerQuest

19   services and software licenses to be used in the project and, in return, Tradeshift would
20   compensate BuyerQuest in specific amounts.

21          Around the same time, Tradeshift also entered into an agreement with Smucker for the

22   Smucker project. Pursuant to that agreement, Tradeshift agreed to implement and provide a

23   software solution that comprised both Tradeshift software and BuyerQuest software. In return,

24   Smucker agreed to compensate Tradeshift in specific amounts. The agreement noted that

25   Tradeshift was authorized to retain BuyerQuest as a “subcontractor” on the project, but did not

26   identify any specific contractual obligations between Smucker and BuyerQuest.

27          Several months into the Smucker project, Smucker wrote to Tradeshift to state that it was

28   voiding its contract with Tradeshift and locking Tradeshift out of the project. In its letter,
                                                                         JOINT CASE MANAGEMENT STATEMENT
                                                      -1-                            AND RULE 26(F) REPORT
                                                                                   CASE NO. 3:20-CV-1294-RS
 1   Smucker cited alleged deficiencies in Tradeshift’s capabilities (which were not true); Tradeshift

 2   later learned that BuyerQuest had misled Smucker into believing (incorrectly) that Tradeshift

 3   could not complete the contract so that Smucker would terminate its contract with Tradeshift and

 4   give the entire project to BuyerQuest. Tradeshift objected to the legitimacy of the termination and

 5   attempted to work things out with Smucker. Tradeshift also reached out to its subcontractor,

 6   BuyerQuest, to solicit its cooperation but BuyerQuest refused.

 7          On February 20, 2020, Tradeshift filed the Complaint in this action against BuyerQuest.

 8   Tradeshift contends that BuyerQuest breached its contract with Tradeshift by, among other

 9   things, refusing to provide the services and software that it agreed to provide. Tradeshift further
10   contends that BuyerQuest tortiously interfered with Tradeshift’s contract with Smucker by,

11   among other things, convincing Smucker to improperly terminate its contract with Tradeshift and

12   instead hire BuyerQuest to enter into a new agreement for the Smucker project, which resulted in

13   Smucker breaching its obligations to Tradeshift. Tradeshift also alleges that BuyerQuest

14   breached the implied covenant of good faith and fair dealing by, among other things, making

15   misrepresentations to Smucker about BuyerQuest, and causing Smucker to terminate the original

16   Smucker project.

17          Smucker and Tradeshift have also now filed complaints against one another in the S.D.NY

18   related to their dispute over the Tradeshift/Smucker agreement.

19          BuyerQuest’s Contentions
20          In June 2019, Tradeshift entered into the Smucker Services Agreement, under which

21   Tradeshift agreed to provide e-procurement software to Smucker. Concurrently, Tradeshift entered

22   into several agreements with BuyerQuest to resell BuyerQuest’s e-procurement software to

23   Smucker. After Tradeshift breached its contracts with BuyerQuest and Smucker, including by

24   failing to provide crucial functionality to Smucker, Smucker terminated its contract with Tradeshift

25   in January 2020. Although BuyerQuest fully performed under its contract and acted non-tortiously

26   and in good faith, Tradeshift filed this lawsuit in apparent attempts to blame BuyerQuest while

27   salvaging a relationship with Smucker. However, on May 11, 2020, Smucker filed a lawsuit against

28   Tradeshift for fraud, misrepresentation, and breach of the Smucker contract (cited below in Section
                                                                       JOINT CASE MANAGEMENT STATEMENT
                                                     -2-                           AND RULE 26(F) REPORT
                                                                                 CASE NO. 3:20-CV-1294-RS
 1   10). Later the same day, Tradeshift sued Smucker for breach of the Smucker contract. If Tradeshift

 2   has incurred damages, it is solely due to its own conduct, not to BuyerQuest’s actions.

 3   3.     LEGAL ISSUES
 4          Without limiting the scope of discovery, the parties have identified the following disputed

 5   issues, some of which are mixed issues of law and fact. By including these issues in the joint

 6   statement, the parties do not concede their relevance to the case.

 7          a) Whether BuyerQuest has breached its agreements with Tradeshift.

 8          b) Whether BuyerQuest intentionally interfered with the Tradeshift-Smucker contract.

 9          c) Whether BuyerQuest breached its implied covenant of good faith and fair dealing with
10              Tradeshift.

11          d) Whether punitive damages should be awarded.

12          e) Whether TradeShift’s claims are barred by any affirmative defense that BuyerQuest

13              may raise if/when it files a responsive pleading, including unclean hands, consent,

14              estoppel, waiver, failure to mitigate, frustration of purpose, prevention of performance,

15              impossibility, abandonment, and modification.

16   4.     MOTIONS
17          BuyerQuest filed a motion to dismiss on March 18, 2020 (DE 15). Tradeshift filed its

18   response on April 1, 2020 and BuyerQuest filed its reply on April 8, 2020. The Court denied the

19   motion on May 20, 2020.
20          The Parties also anticipate the following motions to be filed: discovery motions, summary

21   judgment motions, pre-trial motions, and other dispositive and non-dispositive motions.

22   5.     AMENDMENT OF PLEADINGS
23          Defendant has not yet filed a responsive pleading. The parties agree that the deadline for

24   joining parties and amending pleadings should be 90 days after Defendant files its initial

25   pleading, and that otherwise the parties may only amend its pleadings upon a showing of good

26   cause, or upon being granted leave to amend by the Court.

27   6.     EVIDENCE PRESERVATION
28          The parties have reviewed the Northern District’s Guidelines Relating to the Discovery of
                                                                          JOINT CASE MANAGEMENT STATEMENT
                                                     -3-                              AND RULE 26(F) REPORT
                                                                                    CASE NO. 3:20-CV-1294-RS
 1   Electronically Stored Information and the Checklist for Rule 26(f) Meet and Confer Regarding

 2   ESI. The parties certify that they have met and conferred pursuant to Fed. R. Civ. P. 26(f)

 3   regarding reasonable and proportionate steps taken to preserve evidence relevant to the issues

 4   reasonably evident in this action. Each party represents that it has instituted reasonable document

 5   retention procedures so as to maintain any relevant documents, electronic or otherwise, or any

 6   other relevant electronically recorded material, until this dispute is resolved.

 7   7.     DISCLOSURES
 8          Pursuant to their obligations under Federal Rule of Civil Procedure 26(a)(1)(C), the

 9   parties have stipulated to serve their initial disclosures by June 3, 2020. Each party reserves its
10   right to amend such disclosures as discovery progresses.

11   8.     DISCOVERY
12          a)      Discovery Taken to Date
13          No discovery has been taken to date.

14          b)      Scope of Anticipated Discovery
15          The parties anticipate that the scope of discovery will include:

16          Tradeshift’s Anticipated Discovery

17               a) documents and communications related to the drafting, compliance, and

18                   enforcement of the BuyerQuest/Tradeshift Reseller Agreement and related

19                   contracts;
20               b) documents and communications evidencing BuyerQuest’s knowledge of

21                   Tradeshift’s agreement with Smucker;

22               c) documents and communications between BuyerQuest and Smucker referring or

23                   relating to Tradeshift and/or the Smucker Project; and

24               d) documents and communications related to any contemplated, proposed, or actual

25                   subsequent agreement between Smucker and BuyerQuest for any additional

26                   projects or work, including any documents and communications related to or

27                   leading such agreement.

28
                                                                         JOINT CASE MANAGEMENT STATEMENT
                                                      -4-                            AND RULE 26(F) REPORT
                                                                                   CASE NO. 3:20-CV-1294-RS
 1          BuyerQuest’s Anticipated Discovery

 2               a) Documents and communications regarding Tradeshift’s formation of contracts

 3                  with BuyerQuest and Smucker.

 4               b) Documents and communications regarding Tradeshift’s and BuyerQuest’s

 5                  performance under its contracts with each other and with Smucker.

 6               c) Documents reflecting the alleged damages suffered by Tradeshift and Tradeshift’s

 7                  efforts to mitigate those damages.

 8               d) Documents containing representations by Tradeshift regarding the functionality of

 9                  its software and its financial position.
10          c)      Proposed Limitations on or Modifications of Discovery Rules
11          The parties agree to abide by the discovery limitations of the Federal Rules of Civil

12   Procedure, with the following proposed modifications:

13                  1.      Depositions
14          The parties propose that each side may take 30 hours of deposition time on the record,

15   including 30(b)(6) depositions but excluding third-party depositions and expert depositions. The

16   parties agree to meet and confer in good faith on the proper time limits for expert depositions

17   closer to the time for those depositions. If the parties are unable to resolve any disputes as to such

18   limits, the parties will raise that issue at a later case management conference.

19                  2.      Requests for Admission
20          Each side may serve 25 requests for admission. These limitations exclude requests for

21   admission directed to the authentication of documents, of which the parties may serve an

22   unlimited number.

23                  3.      Interrogatories
24          Each side may serve 25 interrogatories. In addition, the parties can mutually agree in

25   writing to an additional 10 interrogatories per side, if good cause exists.

26                  4.      Expert Communications and Drafts
27          Within three days after the disclosure of any expert report, the disclosing party shall send

28   the opposing party—by FTP link or overnight mail—a copy of all documents cited in the expert
                                                                         JOINT CASE MANAGEMENT STATEMENT
                                                      -5-                            AND RULE 26(F) REPORT
                                                                                   CASE NO. 3:20-CV-1294-RS
 1   report.

 2             Communications between counsel and retained testifying expert witness shall not be

 3   subject to discovery, unless the communications: (i) identify facts or data that counsel provided

 4   and that the expert considered or relied upon forming the opinions to be expressed; and/or (ii)

 5   identify assumptions that counsel provided and that the expert relied upon in forming the opinions

 6   to be expressed.

 7             Notwithstanding the forgoing, communications between counsel and a retained expert

 8   during deposition shall not be discoverable. Communications and documents exchanged between

 9   counsel and non-testifying retained consulting expert witnesses are not discoverable. In addition,
10   any draft reports, notes, working papers, or other preparatory materials, in whatever form,

11   prepared by any retained expert or any person working with a retained expert, shall not be subject

12   to discovery.

13                    5.      Exclusion from Privilege Log
14             The parties agree that they shall not be required to identify in a privilege log any

15   communications between a party and its outside counsel concerning this action, which occurred

16   after the filing of this lawsuit.

17             d)     Discovery of ESI and Protective Order
18             Concurrently with the filing of this statement, the parties have jointly filed a Proposed

19   Order Regarding Discovery of Electronically Stored Information and Proposed Protective Order.
20   The parties respectfully request that the Court enter both orders.

21             e)     Discovery Plan
22             The parties agree to a discovery plan to be executed in accordance with the limits

23   provided above and the dates provided in Appendix A.

24   9.        CLASS ACTIONS
25             Not applicable.

26   10.       RELATED CASES
27             The J.M. Smucker Company v. Tradeshift, Inc., Case No. 1:20-cv-03653-ER (Filed May

28
                                                                           JOINT CASE MANAGEMENT STATEMENT
                                                        -6-                            AND RULE 26(F) REPORT
                                                                                     CASE NO. 3:20-CV-1294-RS
 1   11, 2020, S.D.N.Y.). 1

 2             Tradeshift, Inc. v. Smucker Services Company, Case No. 1:20-cv-03661-UA (Filed May

 3   11, 2020, S.D.N.Y.), alleging breach of the June 2019 services agreement.

 4   11.       RELIEF
 5             Tradeshift seeks relief as stated in its Complaint, including compensatory damages;

 6   punitive and/or statutory damages; pre-judgment and post-judgment interest at the maximum rate

 7   allowed by law; reasonable attorneys’ fees, court costs, and expert witness fees incurred by virtue

 8   of this action; and such other and further relief as the Court may deem proper.

 9             BuyerQuest will seek its attorney’s fees, costs, and expert witness fees.
10   12.       SETTLEMENT AND ADR
11             In accordance with ADR Local Rule 3-5, counsel for the parties met and conferred

12   regarding ADR options offered by the Northern District of California. The parties have stipulated

13   to private mediation in the ADR stipulation filed on May 4, 2020.

14   13.       CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES
15             Tradeshift does not consent to have a magistrate judge conduct all further proceedings,

16   including trial and entry of judgment (DE 11).

17   14.       OTHER REFERENCES
18             The parties agree that the case is not suitable for reference to the Judicial Panel on

19   Multidistrict Litigation.
20   15.       NARROWING ISSUES
21             The parties agree that this case does not require a plan to narrow the issues.

22   16.       EXPEDITED TRIAL PROCEDURE
23             The parties agree that this case should not be handled on an expedited basis.

24

25
     1
26       While the claims asserted in the J.M. Smucker complaint are related to those pled in this case,

27       Smucker filed its case on behalf of the wrong Smucker entity and thus it is unclear whether this

28       complaint will stand or be withdrawn. The issue is being briefed in the S.D.N.Y right now.
                                                                           JOINT CASE MANAGEMENT STATEMENT
                                                        -7-                            AND RULE 26(F) REPORT
                                                                                     CASE NO. 3:20-CV-1294-RS
 1   17.    SCHEDULING

 2          The parties propose the pre-trial schedule attached as Appendix A.

 3   18.    TRIAL

 4          Tradeshift has made a demand for jury trial. Tradeshift expects that the trial will last 5-6

 5   court days.

 6   19.    DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

 7          Tradeshift filed its Certification of Interested Entities or Persons Under Civil L.R. 3-15 on

 8   February 20, 2020 (DE 3). BuyerQuest filed its Certification of Interested Entities or Persons

 9   Under Civil L.R. 3-15 on March 18, 2020 (DE 16).

10   20.    PROFESSIONAL CONDUCT

11          All attorneys of record have reviewed the Guidelines for Professional Conduct for the

12   Northern District of California.

13   21.    OTHER

14          The parties consent to e-mail service pursuant to Federal Rule of Civil Procedure

15   5(b)(2)(E) if the documents are sent via email to all of the email addresses listed below:

16          For Tradeshift:

17                 Amy Van Zant (avanzant@orrick.com)
                   Jason Yu (jasonyu@orrick.com)
18                 Tammy Su (tsu@orrick.com)
19                 Katri Lahtinen (klahtinen@orrick.com)

20          For BuyerQuest:

21                  Karl Kronenberger (karl@krinternetlaw.com)
                    Jeffrey Rosenfeld (jeff@krinternetlaw.com)
22                  Liana Chen (liana@krinternetlaw.com)
                    Ruben Pena (ruben@krinternetlaw.com)
23
            The parties may continue to serve by any permissible method of their choice. This
24
     agreement does not require separate service of documents filed on ECF, service of which shall
25
     continue to be effective on the parties as provided by General Order No. 45, § 9. The parties
26
     agree that a courtesy copy of any document to be served by a method other than e-mail or ECF
27
     will be sent to the attorneys of record for the receiving party by e-mail on the date service is
28
                                                                        JOINT CASE MANAGEMENT STATEMENT
                                                      -8-                           AND RULE 26(F) REPORT
                                                                                  CASE NO. 3:20-CV-1294-RS
 1   made.

 2           The parties are not presently aware of any other matters at this time that may facilitate the

 3   just, speedy, and inexpensive resolution of this matter.

 4

 5   Dated: May 27, 2020                              By:    /s/ Amy K. Van Zant
                                                             AMY K. VAN ZANT
 6
                                                             Attorneys for Plaintiff
 7                                                           TRADESHIFT, INC.
 8
     Dated: May 27, 2020                              By:    /s/ Karl Kronenberger
 9                                                           KARL S. KRONENBERGER
10                                                           Attorneys for Defendant
                                                             BUYERQUEST, INC.
11

12
                                               ATTESTATION
13

14           I attest that, under Civil Local Rule (5-1)(i)(3), I have obtained concurrence in the filing of
15   this document from all Signatories.
16   Dated: May 27, 2020                              Orrick, Herrington & Sutcliffe LLP
17

18                                                    By:    /s/ Amy K. Van Zant
                                                             AMY K. VAN ZANT
19
                                                             Attorneys for Plaintiff
20                                                           TRADESHIFT, INC.
21

22

23

24

25

26

27

28
                                                                         JOINT CASE MANAGEMENT STATEMENT
                                                      -9-                            AND RULE 26(F) REPORT
                                                                                   CASE NO. 3:20-CV-1294-RS
 1                                          APPENDIX A

 2
                               Event                      Proposed Agreed Date
 3
     Initial Disclosures                                        June 3, 2020
 4
     Case Management Conference                                 June 4, 2020
 5
     Deadline to meet and confer regarding case                June 16, 2020
 6   resolution and file joint status report

 7   Deadline to Amend Pleadings without Leave of        90 days after BuyerQuest’s
     Court                                                 filing of initial answer
 8
     Further Case Management Conference                      October 14, 2020
 9
     Close of fact discovery                                 February 19, 2021
10
     Opening Expert Report (for party with burden of          March 26, 2021
11   proof)

12   Rebuttal Expert Reports                                   April 23, 2021

13   Close of expert discovery                                 May 28, 2021

14   Deadline to File Dispositive Motions                      June 25, 2021

15   Last day to hear dispositive motions                     August 6, 2021

16   Pretrial conference                                      August 27, 2021
17   Trial begins                                            September 3, 2021
18

19
20

21

22

23

24

25

26

27

28
                                                           JOINT CASE MANAGEMENT STATEMENT
                                               - 10 -                  AND RULE 26(F) REPORT
                                                                     CASE NO. 3:20-CV-1294-RS
